DETAILED ACTION
This Office Action acknowledges the applicant’s amendment filed 26 April 2021. Claims 1-19 and 21 are pending in the application.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a locking mechanism” in claim 6. Since the “locking mechanism” is defined later in the claims as “a catch, a latch or threadings”, the locking mechanism has sufficient structure.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
	
Claim Rejections - 35 USC § 103
Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ver Hage (US 6,684,814), in view of Murray et al. (US 6,062,440).
Regarding claim 1, Ver Hage teaches a cap assembly capable of closing an opening in a vessel (figure 1, reference 10: The limitation of “closing an opening of a vessel” has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Ver Hage is capable of performing the recited function), the cap assembly comprising: a stopper (figure 1, reference 40) including an polymer body (figure 1, reference 40 and column 4, lines 25-26) comprising a substantially cylindrical section (figure 1, reference 45 and 60: sections near 45 and 60 are shaped substantially cylindrical), the stopper also including a tubular portion which defines an internal passageway extending through the polymer body (figure 1, reference 49), wherein the tubular portion and the polymer body are a single molded component (figure 1, reference 40 and 49 and column 4, lines 25-26); and a rigid cap attached to or 

    PNG
    media_image1.png
    711
    369
    media_image1.png
    Greyscale

Ver Hage does not explicitly teach the stopper comprises a top surface located above an uppermost, top surface of the cap or a substantially cylindrical section of the stopper substantially 

    PNG
    media_image2.png
    798
    568
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the cap assembly of Ver Hage to include the substantially cylindrical section comprises a top surface located above an uppermost, top surface of the cap and a substantially cylindrical section of the stopper substantially filling the central bore, as disclosed by Murray, because including these features helps prevent leakage from the bottle, as explained by Murray (column 2, lines 64-67).

Regarding claim 3, Ver Hage, in view of Murray, teach all of the claim limitations of claim 2, as shown above. Furthermore, Ver Hage teaches the substantially cylindrical section of the stopper comprises a bottom surface (figure 1, reference 62) and the tubular portion extends axially away from the top surface and the bottom surface (figure 1).
Regarding claim 4, Ver Hage, in view of Murray, teach all of the claim limitations of claim 2, as shown above. Furthermore, Ver Hage teaches the cap comprises at least one annular axial flange (figure 2A, reference 37) extending from a radial edge (figure 2A, reference 32) of the radial flange and adapted to contact an opening of the vessel (figure 1).
Regarding claim 5, Ver Hage, in view of Murray, teach all of the claim limitations of claim 4, as shown above. Furthermore, Ver Hage teaches the stopper forms an integral seal with the radial flange of the cap and substantially fills the central bore (figure 1, reference 48 and column 3, lines 53-61).
Regarding claim 6, Ver Hage, in view of Murray, teach all of the claim limitations of claim 1, as shown above. Furthermore, Ver Hage teaches the cap comprises a locking mechanism capable of locking and sealing the cap to the vessel, the locking mechanism comprising a catch, a latch, or threadings (figure 1 and 2A, inside reference 37 and reference 54).
Regarding claim 7, Ver Hage, in view of Murray, teach all of the claim limitations of claim 1, as shown above. Furthermore, Ver Hage teaches at least one of the stopper or the cap is a molded piece (column 5, lines 55-56).
Regarding claim 8, Ver Hage, in view of Murray, teach all of the claim limitations of claim 7, as shown above. Furthermore, Ver Hage teaches the stopper and the cap are a single molded piece (column 5, lines 55-61). Furthermore, it has been held that forming in one piece an article which has 
Regarding claim 9, Ver Hage, in view of Murray, teach all of the claim limitations of claim 4, as shown above. Furthermore, Ver Hage teaches a surface of the annular axial flange or the radial flange of the cap is sealed to at least one of the substantially cylindrical section or the annular flange of the stopper (figure 1 and column 3, lines 55-61).
Regarding claim 10, Ver Hage, in view of Murray, teach all of the claim limitations of claim 1, as shown above. Furthermore, Ver Hage teaches the assembly further comprises a vessel (figure 1, reference 50) having a bottom (figure 1, bottom of reference 50), a sidewall extending from the bottom (figure 1, reference 50), wherein the sidewall comprises an opening opposite the bottom for accepting the cap (figure 1, reference 61).
Regarding claim 11, Ver Hage, in view of Murray, teach all of the claim limitations of claim 1, as shown above. Furthermore, the cap assembly of Ver Hage, in view of Murray, is capable of being used on a vessel comprising at least one of glass, metal or plastic (figure 1, reference 50 of Ver Hage. Furthermore, since the vessel of claim 1 is an intended use recitation, the cap assembly of Ver Hage in view of Murray, need only be capable of being used on a vessel made from one of the listed materials since applicant is further defining the intended use recitation of claim 1).
Regarding claim 12, Ver Hage, in view of Murray, teach all of the claim limitations of claim 1, as shown above. Furthermore, Ver Hage teaches the cap comprises a polymer (column 4, lines 6: the cap is preferably formed of plastic which is a polymer).
Regarding claim 13, Ver Hage teaches all of the claim limitations of claim 1, as shown above. 
Ver Hage, in view of Murray, disclose the claimed invention except for the stopper and the cap are formed from the same polymer. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the stopper and the cap are formed from the same polymer in order 
Regarding claim 14, Ver Hage, in view of Murray, teach all of the claim limitations of claim 1, as shown above. Furthermore, Ver Hage teaches the stopper and the cap are formed from different polymers (column 4, lines 6 and 25).
Regarding claim 15, Ver Hage, in view of Murray, teach all of the claim limitations of claim 1, as shown above. Furthermore, Ver Hage teaches the stopper is formed of rubber which is an elastomer (column 4, line 25).
Ver Hage, in view of Murray, disclose the claimed invention except for the stopper is formed from a polymer including a fluoropolymer or a thermoplastic elastomer or combinations thereof. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the stopper and the cap are formed from the same polymer in order to manufacture the stopper cheaply. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 16, Ver Hage, in view of Murray, teach all of the claim limitations of claim 1, as shown above. Furthermore, Ver Hage teaches the cap is formed from a metal or a polymer including a fluoropolymer or a thermoplastic elastomer or combinations thereof (column 4, lines 6-7).
Regarding claim 17, Ver Hage, in view of Murray, teach all of the claim limitations of claim 1, as shown above. 
Ver Hage, in view of Murray, disclose the claimed invention except for at least one of the stopper or cap further comprises a silicon compound. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have at least one of the stopper or cap 
Regarding claim 18, Ver Hage, in view of Murray, teach all of the claim limitations of claim 2, as shown above. Furthermore, Ver Hage teaches the tubular portion has an outer radius that is less than an outer radius of the annular flange of the stopper (figure 1).
Regarding claim 19, Ver Hage, in view of Murray, teach all of the claim limitations of claim 2, as shown above. Furthermore, Ver Hage teaches the annular flange of the stopper has an outer radius that is less than an inner radius of the cap (figure 1, 2A and 2B).
Regarding claim 21, Ver Hage, in view of Murray, teach all of the claim limitations of claim 1, as shown above. 
Ver Hage, in view of Murray, disclose the claimed invention except for the cap comprising polypropylene. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the cap comprising polypropylene in order to manufacture the stopper cheaply. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 26 April 2021 have been fully considered but they are not persuasive.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719.  The examiner can normally be reached on Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735                                                                                                                                                                                                        



/J.A.P./               Examiner, Art Unit 3735